Exhibit 99.1 Nevro Reports Third Quarter 2016 Financial Results Updates Revenue Guidance for Full Year 2016 Redwood City, Calif., November 7, 2016 - Nevro Corp. (NYSE: NVRO), a global medical device company that is providing innovative evidence-based solutions for the treatment of chronic pain, today reported financial results for the three and nine months ended September 30, 2016. Third Quarter Highlights: • Achieved revenue of $60.9 million in the third quarter of 2016, an increase of 296% as reported, over the same period of the prior year o U.S. revenue of $47.2 million for the third quarter of 2016 o International revenue of $13.7 million in the third quarter of 2016 increased 27% in constant currency and 26% on an as-reported basis, both over the same period of the prior year • Cigna updated its policy to cover HF10 therapy for all of its beneficiaries.This decision reverses the investigational and experimental designation Cigna previously adopted in May 2016. • Two HF10 therapy-related abstracts were selected for presentation during the Groundbreaking Study portion of the Plenary program at the upcoming 20th Annual North American Neuromodulation Society (NANS) Meeting in January 2017 o The abstract entitled “A Multi-Center, Prospective, Clinical Trial of the High Frequency Spinal Cord Stimulation (HF-SCS) at 10 kHz in the Treatment of Chronic Upper Limb and Neck Pain” was selected for the Groundbreaking Clinical Trial plenary session o The abstract entitled “Electrophysiological Investigation of the Effects of 10-kHz Spinal Cord Stimulation on the Excitability of Superficial Dorsal Horn Neurons in Experimental Pain Models in the Rat” was selected for the Groundbreaking Basic Science plenary session “The positive feedback we hear from our patients and customers is the driving force of our organization,” said Rami Elghandour, President and CEO of Nevro. “We are proud that underlying our progress to date is the impact HF10 therapy has had on over 12,000 patients worldwide.We are focused on continuing our controlled launch and ensuring broader access to our clinically superior therapy for many more patients in need.” Third Quarter Financial Results
